DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 6/13/22.  Claims 1-21 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-21 are rejected under 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski (U.S. Patent Publication No. 20150293508), hereinafter Piaskowski, in view of Smith (U.S. Patent Publication No. 20190287000), hereinafter Smith.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski (U.S. Patent Publication No. 20150293508), hereinafter Piaskowski, in view of Marti (U.S. Patent Publication No. 20190372793), hereinafter Marti.
	Claims 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski in view of Smith and in further view of Marti.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski in view of Smith and in further view of Marti and in further view of Biggins (WIPO Publication No. 2018069712), hereinafter Biggins.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Regarding claim 1, the claim recites: A method for managing tagged entities by de-linking one or more tags in a building automation system (BAS), the method comprising: identifying, by a processing circuit, entities associated with a station in response to receiving an indication to manage entities; determining, by the processing circuit, a tag dictionary input wherein the tag dictionary input corresponds to selection of one or all tag dictionaries associated with the station; determining, by the processing circuit, one or more tags originating from the selected tag dictionary for each of the entities; and managing, by the processing circuit, the entities by: electing one or more entities wherein elected entities refer to entities from which one or more tags is to be de-linked; selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary; and retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities.
	Claim 1 recites the following abstract ideas: 
A method for managing tagged entities by de-linking one or more tags in a building automation system (BAS), the method comprising: identifying . . . entities associated with a station in response to receiving an indication to manage entities;
determining . . . a tag dictionary input wherein the tag dictionary input corresponds to selection of one or all tag dictionaries associated with the station;
determining . . . one or more tags originating from the selected tag dictionary for each of the entities;
and managing . . . the entities by: 
electing one or more entities wherein elected entities refer to entities from which one or more tags is to be de-linked;
selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary.
These limitations represent a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities associated in a building station based on receiving an indication to manage them, mentally determining tag input based on a mental selection of a dictionary, and mentally determining tags for each entity based on a mental evaluation of the entity. The claim further encompasses a person mentally de-linking tags from entities that are chosen to be de-linked, wherein this de-linking consists of a mental separation or dissociation of a tag from an entity. Based on paragraph 0171 of applicant’s specification, this “election” of an entity to be de-linked comes from a user, which is understood to encompass a mental process of selecting an entity. Based on this mental selection of an entity, this claim encompasses a person mentally separating or mentally disconnecting a tag from the selected entity to “de-link” the tag. Simply removing a tag from an entity as described by applicant in paragraph 0154, without specifying the removal of a tag from a storage memory or a computing system, is considered to encompass a mental de-associating of the tag from the entity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing tags) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the recitation of a processing circuit, in the execution of the limitations of the identifying of entities, determining of tag dictionary input, determining of tags, as well as the managing of entities is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”
	Furthermore, under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations: retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as entity tags, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. In addition, the recitation of a processing circuit, configured for the execution of the limitations of the identifying of entities, determining of tag dictionary input, determining of tags, as well as the managing of entities, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.	Thus claim 1 is not patent eligible. Claim 13 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The method of claim 1, wherein . . .  select a pre-defined default tag dictionary associated with the station as tag dictionary input: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting a tag dictionary based on an evaluation of input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. In addition, under Step 2A Prong Two and Step 2B, the recitation of a processing circuit, enabled for the selection of a tag dictionary, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.” Furthermore, this processing circuit does not amount to significantly more than the judicial exception.
Thus claim 2 is not patent eligible.

	Regarding claim 3, the claim recites: The method of claim 1, wherein the processing circuit is enabled to receive the tag dictionary input from a user interface when the station is not associated with a pre-defined default tag dictionary: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing a received tag dictionary) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a received tag dictionary, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. 
	Thus claim 3 is not patent eligible.

	Regarding claim 4, the claim recites: The method of claim 1, wherein the tags determined from the selected tag dictionary are direct tags: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags based on a mental evaluation of an entity, wherein the tags are manually selected directly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 4 is not patent eligible.

	Regarding claim 5, the claim recites: the method of claim 1, wherein a user interface produces the indication to manage de- linking of one or more tags of tagged entities in the building management system (BMS): This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of retrieving an indication to manage entities) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication to manage entities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 5 is not patent eligible.

	Regarding claim 6, the claim recites: The method of claim 1, wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags based on a mental evaluation of an entity, wherein the entity is a device or sensor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 6 is not patent eligible.

	Regarding claim 7, the claim recites: The method of claim 1, wherein  . . . identify entities associated with the station in a system library in response to receiving the indication to manage entities, wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities associated with a station in a system library. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. In addition, under Step 2A Prong Two and Step 2B, the recitation of a processing circuit, enabled for the identification of entities, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.” Furthermore, this processing circuit does not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible.

	Regarding claim 8, the claim recites: A method for managing tagging of entities in a building automation system (BAS) comprises: receiving, by a processing circuit, an indication to manage tagging of entities; identifying, by the processing circuit, the entities in a system library wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities; determining, by the processing circuit, one or more tags associated with the entities based on the system library; identifying, by the processing circuit, one or more entities to which one or more tags is to be added; determining, by the processing circuit, an entity type of the identified entity; determining, by the processing circuit, a tagging mechanism for the identified entity to which tag is to be added; and managing, by the processing circuit, tagging of the entities by adding one or more tags based on the determined tagging mechanism.
	Claim 8 recites the following abstract ideas:
identifying . . . the entities in a system library wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities; 
determining . . . one or more tags associated with the entities based on the system library;
 identifying . . . one or more entities to which one or more tags is to be added; 
determining . . .  an entity type of the identified entity; 
determining . . . a tagging mechanism for the identified entity to which tag is to be added;
 and managing . . . tagging of the entities by adding one or more tags based on the determined tagging mechanism.
These limitations represent a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities in a system library based on receiving an indication to manage them, mentally determining tags, entity type, and a tagging mechanism for each entity based on a mental evaluation of the entity, and managing those entities by associated them with tags. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: receiving, by a processing circuit, an indication to manage tagging of entities: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing a received indication to manage entities) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the recitation of a processing circuit, in the execution of the limitations of the identifying of entities, the determining of tags, entity type, and a tagging mechanism for each entity as well as the managing of entities is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations: receiving, by a processing circuit, an indication to manage tagging of entities: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a received indication to manage entities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. In addition, the recitation of a processing circuit, in the execution of the limitations of the identifying of entities, the determining of tags, entity type, and a tagging mechanism for each entity as well as the managing of entities is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.
	Thus claim 8 is not patent eligible.

	Regarding claim 9, the claim recites: the method of claim 8, wherein the tagging mechanism for tagging the identified entity type is determined . . . based on a pre-defined tagging mechanism associated with the entity type: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a tagging mechanism based on a pre-defined mechanism. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. In addition, under Step 2A Prong Two and Step 2B, the recitation of a processing circuit, configured for the determining of a tagging mechanism, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.” Furthermore, this processing circuit does not amount to significantly more than the judicial exception.

	Thus claim 9 is not patent eligible.


	Regarding claim 10, the claim recites: The method of claim 8, wherein the tagging mechanism for tagging the identified entity is determined based on an input defining election of the tagging mechanism for adding one or more tags: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a tagging mechanism based on a mental evaluation of an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 10 is not patent eligible.

	Regarding claim 11, the claim recites the method of claim 8, wherein a user interface produces the indication to manage tagging of one or more entities in the building automation system (BAS): This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of retrieving an indication to manage entities) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as an indication to manage entities, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 11 is not patent eligible.

	Regarding claim 12, the claim recites: The method of claim 8, wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags based on a mental evaluation of an entity, wherein the entity is a device or sensor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 12 is not patent eligible.

	Regarding claim 14, the claim recites: The building automation system of claim 13, wherein the process of selectively de- linking tags corresponding to tagged entities comprises: identifying entities associated with a station in response to receiving an indication to manage entities; determining a tag dictionary input to enable selection of one or all tag dictionaries associated with a station; determining the tags originating from the selected tag dictionary for each of the entities, and subsequently recognizing the entities having tags originating from the selected tag dictionary; and indicating one or more recognized entities from which one or more tags originating from the selected tag dictionary is to be de-linked.
	Claim 14 recites the following abstract ideas: 
The building automation system of claim 13, wherein the process of selectively de- linking tags corresponding to tagged entities comprises: identifying entities associated with a station in response to receiving an indication to manage entities;
determining a tag dictionary input to enable selection of one or all tag dictionaries associated with a station;
determining the tags originating from the selected tag dictionary for each of the entities
and subsequently recognizing the entities having tags originating from the selected tag dictionary
and indicating one or more recognized entities from which one or more tags originating from the selected tag dictionary is to be de-linked.
These limitations represent a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities in a system library based on receiving an indication to manage them, mentally determining a tag dictionary to select, mentally determining tags for each entity based on an evaluation of the dictionary, as well as mentally recognizing which entities have tags from the dictionary. The claim further encompasses a person mentally indicating the recognized entities to be de-linked. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Regarding claim 15, the claim recites: The building automation system (BAS) of claim 13, wherein the tags being de-linked are direct tags: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags to be de-linked based on a mental evaluation of an entity, wherein the tags were manually selected directly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 15 is not patent eligible.

	Regarding claim 16, the claim recites: The building automation system (BAS) of claim 14, wherein the computing system is configured to identify entities associated with the station in a system library in response to receiving the indication to manage entities: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities in a system library based on receiving an indication to manage them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 16 is not patent eligible.

	Regarding claim 17, the claim recites: The building automation system (BAS) of claim 13, wherein the process of managing tagging of one or more entities comprises: identifying the entities in a system library wherein the system library comprises a plurality of relationships between the plurality of tags and the plurality of entities; determining one or more tags associated with the entities based on the system library; identifying, one or more entities to which one or more tags is to be added; determining, an entity type of the identified entity; determining, the tagging mechanism for the identified entity to which tag is to be added; and adding, one or more tags to the identified entity based on the determined tagging mechanism.
	Claim 17 recites the following abstract ideas:
The building automation system (BAS) of claim 13, wherein the process of managing tagging of one or more entities comprises: identifying the entities in a system library wherein the system library comprises a plurality of relationships between the plurality of tags and the plurality of entities;
determining one or more tags associated with the entities based on the system library;
identifying, one or more entities to which one or more tags is to be added;
 determining, an entity type of the identified entity; 
determining, the tagging mechanism for the identified entity to which tag is to be added; 
and adding, one or more tags to the identified entity based on the determined tagging mechanism.

	This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying entities from a system library and mentally tagging these entities based on an evaluation of a mentally determined entity type and tagging mechanism. This claim encompasses a person mentally associating a tag with an entity, based on a mental determination of a tagging mechanism or process: thus, “adding” a tag to an entity via a mental association. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 17 is not patent eligible.

	Regarding claim 18, the claim recites: The building automation system (BAS) of claim 17, wherein the tagging mechanism is determined based on an input defining election of the tagging mechanism: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a tagging mechanism based on an evaluation of an input. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 18 is not patent eligible.

	Regarding claim 19, the claim recites: The building automation system (BAS) of claim 17, wherein the tagging mechanism is a pre-defined tagging mechanism corresponding to the entity type: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a tagging mechanism that is pre-defined. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 19 is not patent eligible.

	Regarding claim 20, the claim recites the building automation system (BAS) of claim 17, wherein determining one or more tags associated with the entities is performed to avoid addition of duplicate tags: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags to avoid duplication If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 20 is not patent eligible.

	Regarding claim 21, the claim recites: The building automation system (BAS) of claim 13, wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point: This limitation represents a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining tags based on a mental evaluation of an entity, wherein the entity is a device or sensor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 21 is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski (U.S. Patent Publication No. 20150293508), hereinafter Piaskowski, in view of Smith (U.S. Patent Publication No. 20190287000), hereinafter Smith.

	Regarding claim 1, Piaskowski discloses . . . identifying, by a processing circuit, entities associated with a station in response to receiving an indication to manage entities (in paragraphs 0011 and 0048, Piaskowski details a method of operating a “building automation system” built for managing devices and entities in a building network. Piaskowski details that this method includes “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data.” Furthermore, these entities are mapped and associated with “building objects” representing zones or areas of the building, equivalent to a station for the entity. Alternatively, in paragraph 0005, applicant defines “station” as “an instance of relevant software, which can run on a variety of hardware platforms.” Based on this additional interpretation, Piaskowski discloses entities associated with a station in his description of a mapping of “data points associated with building equipment to equipment objects (e.g., software defined objects)”).	determining, by the processing circuit, a tag dictionary input wherein the tag dictionary input corresponds to selection of one or all tag dictionaries associated with the station (in paragraph 0087, Piaskowski details creating an “equipment definition” based on a “user selection of an archetypal controller via a user interface” which is “specified as a user input.” This archetypal controller input used to create or determine this equipment definition is considered an input corresponding to a selection. This equipment definition is deemed equivalent to a tag dictionary for a station, based on Piaskowski’s description in paragraph 0072 that “each of equipment definitions 140 may include one or more point definitions. Each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Each point definition, corresponding to a data point (or entity as detailed by the applicant) is considered equivalent to a tag, and the equipment definition that the point definition belongs to is considered equivalent to a tag dictionary. These equipment definitions are associated with “equipment objects,” detailed in previous claim analysis as equivalent to stations. In paragraph 0078, Piaskowski details that these equipment objects are “created by applying an equipment definition to the data points provided by a BAS device,” and are thus associated with an equipment definition).
	determining, by the processing circuit, one or more tags originating from the selected tag dictionary for each of the entities (in paragraph 0101, Piaskowski details that based on a received equipment definition (described in paragraph 0099), an equipment object module “may use the equipment definition to automatically identify one or more data points of the selected BAS device to map to the columns of the equipment discovery table. Equipment object creation module 156 may search for data points of the BAS device that satisfy one or more of the point definitions included in the equipment definition.” Determining whether these “data points,” equivalent to entities, satisfy “point definitions,” equivalent to tags originating from the equipment definition is deemed analogous to determining tags for each entity).
	However, Piaskowski does not disclose A method for managing tagged entities by de-linking one or more tags in a building automation system (BAS), the method comprising . . .  managing, by the processing circuit, the entities by: electing one or more entities wherein elected entities refer to entities from which one or more tags is to be de-linked; selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary; and retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities. Piaskowski details the removing of point definitions from an equipment definition, but does not specify that this removal is based on elected entities.
	However, in the same field of endeavor, Smith discloses A method for managing tagged entities by de-linking one or more tags in a building automation system (BAS), the method comprising . . . (in paragraphs 0003 and 0022, Smith describes a building management system for providing a model of a building system. In paragraphs 0026 and 0029, Smith describes a “semantic service module” to manage a “knowledge base” containing “semantic representations” of “system entities and their relations.” These “semantic representations” are considered equivalent to tags. As shown in FIG. 3, each entity is associated with several tags. For example, the “ahu_3-2_ctr” entity shown as a node in FIG 3 is associated with a “device” group of tags such as “type” and “controls.” This “service module” contains functionality “for interfacing with the knowledge base,” including a command to “remove all data related to a given device.” All data related to a given device is understood to include the “semantic representations,” equivalent to tags, and thus removal of all data would be equivalent to de-linking of one or more tags).
	managing, by the processing circuit, the entities by: electing one or more entities wherein elected entities refer to entities from which one or more tags is to be de-linked (in paragraph 0026, Smith details a “semantic service module” that includes “functionalities to retrieve and update the semantic data,” including a “DELETE” endpoint to “remove all the data related to a given device.” All data related to a given device is understood to include the “semantic representations” detailed in paragraph 0029, equivalent to tags, and thus removal of all data would be equivalent to de-linking of one or more tags. In paragraph 0028, Smith further describes a “query module” that processes requests from the “semantic service module,” to execute on top of a “knowledge base.” Thus, this “DELETE” functionality serves to remove all data related to a device stored in this knowledge base. This “given device” is considered equivalent to one or more elected entities. Furthermore, “all data related to a given device” is considered to include tag information, as this data is part of the “knowledge-base contents” that the query accesses. As detailed by Smith in paragraph 0029: “the knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations.” These “entities” could include “devices installed in the building located into spaces” and are “mapped to the ontology.” Thus, removing all data related to one of these devices would also remove their “semantic representation,” equivalent to de-linking an entity from its semantic representation (or tag as detailed by the applicant). 
	selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary (as stated above, in paragraph 0026, Smith details a “semantic service module” that includes “functionalities to retrieve and update the semantic data,” including a “DELETE” endpoint to “remove all the data related to a given device.” This removed data is part of the “knowledge-base contents” that the query accesses. As detailed by Smith in paragraph 0029: “the knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations.” These “entities” could include “devices installed in the building located into spaces” and are “mapped to the ontology.” All data related to a given device is understood to include the “semantic representations” detailed in paragraph 0029, equivalent to tags, and thus removal of all data would be equivalent to de-linking of one or more tags. This information is selectively de-linked, as the “DELETE” endpoint is used to removed data related to a “given device.” The “semantic data” that is removed during a de-linked is part of a “knowledge base” detailed in paragraphs 0029 and 0031. The “knowledge base” contains several “entries” which “correspond to semantic descriptions of building system data 20 arranged according to the conceptual model provided by the ontology.” These entries containing semantic descriptions are considered tag dictionaries as detailed by the applicant, as shown in FIG.3. For example, the “ahu_3-2_ctr” entity shown as a node in FIG 3 is associated with a “device” group of tags (or tag dictionary) including tags such as “type” and “controls.”  )
	and retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities (as stated above, in paragraph 0026, Smith details a “semantic service module” that includes “functionalities to retrieve and update the semantic data,” including a “DELETE” endpoint to “remove all the data related to a given device,” equivalent to de-linking an entity from its semantic representation (or tag as detailed by the applicant). This information is selectively de-linked, as the “DELETE” endpoint is used to removed data related to a “given device.” The “semantic data” that is removed during a de-linked is part of a “knowledge base” detailed in paragraphs 0029 and 0031. The “knowledge base” contains several “entries” which “correspond to semantic descriptions of building system data 20 arranged according to the conceptual model provided by the ontology.” These entries containing semantic descriptions are considered tag dictionaries as detailed by the applicant, as shown in FIG.3. Since data is removed for only a “given device,” other tags for non-elected entities and other entries containing semantic descriptions, equivalent to tag dictionaries, are retained as the “DELETE” call is used only for a “given device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Smith (directed to a building management system configured for de-linking tags), and arrived at a system for building automation system for selecting tag dictionaries and de-linking tags. A person of ordinary skill in the building management field would be motivated to make such a combination to define “entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships” (Smith paragraph 023).

	Regarding claim 2, as stated above, Piaskowski in view of Smith teach the method of claim 1. Piaskowski further teaches wherein the processing circuit is enabled to select a pre-defined default tag dictionary associated with the station as tag dictionary input (in an embodiment described in paragraph 0098, Piaskowski details that a module may “retrieve” an “equipment definition” corresponding to the “type of BAS [building automation system] device” that is being used. For example, if the “BAS device” is a “chiller,” the module retrieves “the equipment definition for chillers.” Retrieval of an already existing equipment definition is considered equivalent to selection of a predefined tag dictionary. As stated above, an equipment definition is considered equivalent to a tag dictionary, based on Piaskowski’s description in paragraph 0072 that “each of equipment definitions 140 may include one or more point definitions. Each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Each point definition, corresponding to a data point (or entity as detailed by the applicant) is considered equivalent to a tag, and the equipment definition that the point definition belongs to is considered equivalent to a tag dictionary. Furthermore, The BAS device associated with the equipment definition is considered equivalent to a station as detailed by the applicant.).

	Regarding claim 3, as stated above, Piaskowski in view of Smith teach the method of claim 1. Piaskowski further teaches wherein the processing circuit is enabled to receive the tag dictionary input from a user interface when the station is not associated with a pre-defined default tag dictionary (in paragraph 0087, Piaskowski details a module that “may be configured to create equipment definitions for various types of building equipment.” This module “creates equipment definitions by abstracting the data points provided by archetypal controllers.” Piaskowski specifies that this module “may receive a user selection of an archetypal controller via a user interface.” This received “archetypal controller” is considered equivalent to a tag dictionary input, as the “equipment definition” is created utilizing the input controller). 

	Regarding claim 4, as stated above, Piaskowski in view of Smith teach the method of claim 1. Piaskowski further details wherein the tags determined from the selected tag dictionary are direct tags (as stated above, Piaskowski in paragraph 0072, describes that “each of equipment definitions 140 may include one or more point definitions. Each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Each point definition, corresponding to a data point (or entity as detailed by the applicant) is considered equivalent to a tag, and the equipment definition that the point definition belongs to is considered equivalent to a tag dictionary. In paragraph 0182, Piaskowski details a “user interface” able to receive “user input.” This interface and visualization “can be used to add, remove, or change point definitions and/or display data associated with the equipment definitions.” This manual adding of tags is considered equivalent to direct tags, based on applicant’s definition in paragraph 0004 of direct tags as being selected “manually”).

	Regarding claim 5, as stated above, Piaskowski in view of Smith teach the method of claim 1. Smith further teaches wherein a user interface produces the indication to manage de- linking of one or more tags of tagged entities in the building management system (BMS) (in paragraph 0024 and 0034, Smith details that a “user interface is used to access the knowledge base 12 in response to user queries” and “provides an interface for submission of queries to knowledge base 12 and for providing the response to queries.” This interface “allows users to enter semantic queries” and “provides for the update of the knowledge-base 12 contents (addition/removal of metadata).” The module “converts the user semantic query to a command,” which, as described in paragraph 0026, is considered to include a “DELETE” endpoint to “remove all the data related to a given device,” equivalent to de-linking an entity from its semantic representation (or tag as detailed by the applicant. The conversion of an input user query through a user interface to a command is considered equivalent to producing an indication to manage de-linking of tags, as it is understood that interface produced an indication (or command) for a tag removal based on input by a user).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Smith (directed to a building management system configured for de-linking tags), and arrived at a system for building automation system for selecting tag dictionaries and de-linking tags. A person of ordinary skill in the building management field would be motivated to make such a combination to define “entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships” (Smith paragraph 023).

	Regarding claim 6, as stated above, Piaskowski in view of Smith teach the method of claim 1. Piaskowski further teaches wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data.” Furthermore, these data points comprise a “point” as detailed in the claim).

	Regarding claim 7, as stated above, Piaskowski in view of Smith teach the method of claim 1. Piaskowski further teaches wherein the processing circuit is enabled to identify entities associated with the station in a system library in response to receiving the indication to manage entities (as stated above, in paragraphs 0011 and 0048, Piaskowski details “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” These data points are deemed equivalent to entities. In paragraph 0099 and 0101, Piaskowski specifies that this mapping can occur after a module “receives an equipment definition,” and therefore can map in response to receiving an indication to manage entities. in paragraph 0005, applicant defines “station” as “an instance of relevant software, which can run on a variety of hardware platforms.” Based on this interpretation, Piaskowski discloses entities associated with a station in his description of a mapping of “data points associated with building equipment to equipment objects (e.g., software defined objects)”). Furthermore, in paragraph 0077, Piaskowski details that these data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects (the stations).

	wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities (in paragraph 0077, Piaskowski details that these data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects (the stations). These objects can define a “mapping between a data point type (e.g., supply air temperature, room temperature, damper position) and an actual data point (e.g., a measured or calculated value for the corresponding data point type) for various pieces of building equipment.” These “data points” are considered entities, the “data point type” are considered equivalent to tags, and the “mapping” between them is considered analogous to a plurality of relationships).

	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski (U.S. Patent Publication No. 20150293508), hereinafter Piaskowski, in view of Marti (U.S. Patent Publication No. 20190372793), hereinafter Marti.

	Regarding claim 8, Piaskowski details a method for managing tagging of entities in a building automation system (BAS) comprises: receiving, by a processing circuit, an indication to manage tagging of entities (in paragraphs 0011 and 0048, Piaskowski details a method of operating a “building automation system” built for managing devices and entities in a building network. Piaskowski details that this method includes “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data”).
	identifying, by the processing circuit, the entities in a system library (Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” These data points are deemed equivalent to entities, and mapping is considered equivalent to identifying).
	wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities (in paragraph 0077, Piaskowski details that these data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects. These objects can define a “mapping between a data point type (e.g., supply air temperature, room temperature, damper position) and an actual data point (e.g., a measured or calculated value for the corresponding data point type) for various pieces of building equipment.” These “data points” are considered entities, the “data point type” are considered equivalent to tags, and the “mapping” between them is considered analogous to a plurality of relationships).
	determining, by the processing circuit, one or more tags associated with the entities based on the system library (in paragraph 0078, Piaskowski details that an “equipment object can be created by applying an equipment definition to the data points provided by a BAS device.” Piaskowski states that “a data point that satisfies a point definition can be mapped to an attribute of the equipment object corresponding to the point definition.” This point definition associated with an attribute is considered equivalent to a tag, since it a data point (or entity as detailed by the applicant) is mapped to it).
	identifying, by the processing circuit, one or more entities to which one or more tags is to be added (in paragraph 0072, Piaskowski details that “each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” These data points that satisfy a point definition are considered equivalent to entities in which a tag is to be added(as in an attribute associated with the point definition as detailed in paragraph 0078).
	determining, by the processing circuit, an entity type of the identified entity (in paragraph 0072, Piaskowski details that “each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Identifying these data points that satisfy a point definition are considered equivalent to identifying the type of data point (or entity as detailed by the applicant).	However, Piaskowski does not disclose determining, by the processing circuit, a tagging mechanism for the identified entity to which tag is to be added and managing, by the processing circuit, tagging of the entities by adding one or more tags based on the determined tagging mechanism.
	However, in the same field of endeavor, Marti discloses determining, by the processing circuit, a tagging mechanism for the identified entity to which tag is to be added (in paragraph 0051 and 0052, Marti details a method for  rule-based modeling of control systems in which “components of the facility (e.g., the components of the facility in the particular model entity of the facility) can be mapped to (e.g., into) the common model by applying the number of rules to the components,” equivalent to tagging. This mapping is done utilizing a “specialized dictionary tag rule that is directly tied to the corresponding set of rules for that point of interest or equipment. This tag rule may be a part of a set of tag rules for each point of interest or equipment in the model that is stored in a single dictionary.” As described in paragraph 0012, these “rules” are considered equivalent to a tagging mechanism, since they “map the components of the facility to the common model by applying the number of rules to the components of the facility”).
	and managing, by the processing circuit, tagging of the entities by adding one or more tags based on the determined tagging mechanism (in paragraph 0096, 0097 and FIG. 8, Marti details a method for the identification of a tag rule based on model. Marti further states that this “method 881 includes selecting a component of (e.g., controlled by) the building control system. At block 885, method 881 includes applying each dictionary tag rule” which results in “the dictionary tag being applied to the selected model entity.” The applying of each tag rule to a component “controlled by,” or managed by, the control system is equivalent to adding one or more tags based on a tagging mechanism). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).

	Regarding claim 9, as stated above, Piaskowski in view of Marti disclose the method of claim 8. Marti further discloses wherein the tagging mechanism for tagging the identified entity type is determined, by the processing circuit, based on a pre-defined tagging mechanism associated with the entity type (in paragraph 0098 and 0099 and FIG. 8, Marti specifies that “determining if a tag rule is a model match rule type. If no tag rule is determined to be a model match rule type, the tag rule query is complete at block 895. If a tag rule is determined to be a model match rule type, the method 887 proceeds to block 889. At block 889, method 881 includes applying the tag rules for the entity. These rules can be retrieved, for example, from the specific customer and/or vendor file.” This identification of a tag rule matching a selected component is considered equivalent to a pre-defined tag rule (or mechanism as detailed by the applicant).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).
	Regarding claim 10, as stated above, Piaskowski in view of Marti disclose the method of claim 8.
Marti further discloses wherein the tagging mechanism for tagging the identified entity is determined based on an input defining election of the tagging mechanism for adding one or more tags (in paragraph 0171 of applicant’s specification, the applicant details an election of a tagging mechanism: “tagging mechanism employed for tagging the identified entity is determined by the tagging mechanism module 1534 based on the input, received from the user via the user interface 1540, defining election of the tagging mechanism for adding one or more tags.” This election is interpreted to come from a user of the system. Based on this interpretation, in paragraph 0064, Marti details that a “user interface 236 may display, in the model mapper view, the components of the facility.” Based on this display, a “user can adjust the rules and/or add new rules, and the components can be mapped by applying the modified rules.” This adjusting and adding of new rules is considered equivalent to an election of a tagging mechanism, as the rules serve as a method to tag the components).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).

	Regarding claim 11, as stated above, Piaskowski in view of Marti disclose the method of claim 8. Piaskowski further discloses wherein a user interface produces the indication to manage tagging of one or more entities in the building automation system (BAS) (in paragraphs 0011 and 0048, Piaskowski details a method of operating a “building automation system” built for managing devices and entities in a building network. Piaskowski details that this method includes “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Furthermore, in paragraph 0016, Piaskowski details “providing a user interface to a client device. The user interface may include a display of the one or more data points mapped to the display object.” This display of data points, stated in paragraph 0011 as received from a user, is equivalent to an indication to manage the tagging of one or more entities).

	Regarding claim 12, as stated above, Piaskowski in view of Marti disclose the method of claim 8. Piaskowski further teaches wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data.” Furthermore, these data points comprise a “point” as detailed in the claim).

	Claims 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski in view of Smith and in further view of Marti.

	Regarding claim 13, Piaskowski discloses A building automation system comprising:
a system library comprising a plurality of relationships between a plurality of tags and a plurality of entities (in paragraphs 0011 and 0048, Piaskowski details a method of operating a “building automation system” built for managing devices and entities in a building network. In paragraph 0077, Piaskowski details that data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects. These objects can define a “mapping between a data point type (e.g., supply air temperature, room temperature, damper position) and an actual data point (e.g., a measured or calculated value for the corresponding data point type) for various pieces of building equipment.” These “data points” are considered entities, the “data point type” are considered equivalent to tags, and the “mapping” between them is considered analogous to a plurality of relationships).
	 and a computing system coupled to the system library, the computing system configured to manage entities within a station (in paragraph 0005, applicant defines “station” as “an instance of relevant software, which can run on a variety of hardware platforms.” Based on this additional interpretation, Piaskowski discloses entities associated with a station in his description of a mapping of “data points associated with building equipment to equipment objects (e.g., software defined objects)”). In paragraphs 0067 and 0068, Piaskowski details a “processor 136” tied to the “memory 138,” identified as a system library. This “processor generally configures BAS controller 12,” understood to include mapping entities associated with equipment objects).
	However, Piaskowski does not disclose wherein managing entities correspond to one of:
selective de-linking of one or more tags corresponding to one or more tagged entities.
	However, in the same field of endeavor, Smith discloses wherein managing entities correspond to one of: selective de-linking of one or more tags corresponding to one or more tagged entities (as stated above, in paragraph 0026, Smith details a “semantic service module” that includes “functionalities to retrieve and update the semantic data,” including a “DELETE” endpoint to “remove all the data related to a given device.” This removed data is part of the “knowledge-base contents” that the query accesses. As detailed by Smith in paragraph 0029: “the knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations.” These “entities” could include “devices installed in the building located into spaces” and are “mapped to the ontology.” All data related to a given device is understood to include the “semantic representations” detailed in paragraph 0029, equivalent to tags, and thus removal of all data would be equivalent to de-linking of one or more tags. This information is selectively de-linked, as the “DELETE” endpoint is used to removed data related to a “given device.” The “semantic data” that is removed during a de-linked is part of a “knowledge base” detailed in paragraphs 0029 and 0031. The “knowledge base” contains several “entries” which “correspond to semantic descriptions of building system data 20 arranged according to the conceptual model provided by the ontology.” These entries containing semantic descriptions are considered tag dictionaries as detailed by the applicant, as shown in FIG.3. For example, the “ahu_3-2_ctr” entity shown as a node in FIG 3 is associated with a “device” group of tags (or tag dictionary) including tags such as “type” and “controls.”  )
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries) and Smith (directed to a building management system configured for de-linking tags), and arrived at a system for building automation system for selecting tag dictionaries and de-linking tags. A person of ordinary skill in the building management field would be motivated to make such a combination to define “entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships” (Smith paragraph 023).	However, Piaskowski in view of Smith does not disclose tagging of one or more entities by determining a tagging mechanism for adding one or more tags to one or more entities.
	However, in the same field of endeavor, Marti discloses tagging of one or more entities by determining a tagging mechanism for adding one or more tags to one or more entities (in paragraph 0051 and 0052, Marti details a method for  rule-based modeling of control systems in which “components of the facility (e.g., the components of the facility in the particular model entity of the facility) can be mapped to (e.g., into) the common model by applying the number of rules to the components,” equivalent to tagging. This mapping is done utilizing a “specialized dictionary tag rule that is directly tied to the corresponding set of rules for that point of interest or equipment. This tag rule may be a part of a set of tag rules for each point of interest or equipment in the model that is stored in a single dictionary.” As described in paragraph 0012, these “rules” are considered equivalent to a tagging mechanism, since they “map the components of the facility to the common model by applying the number of rules to the components of the facility”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).

	Regarding claim 14, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 13. 
	Piaskowski further discloses . . . identifying entities associated with a station in response to receiving an indication to manage entities (in paragraphs 0011 and 0048, Piaskowski details a method of operating a “building automation system” built for managing devices and entities in a building network. Piaskowski details that this method includes “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data.” Furthermore, these entities are mapped and associated with “building objects” representing zones or areas of the building, equivalent to a station for the entity. Alternatively, in paragraph 0005, applicant defines “station” as “an instance of relevant software, which can run on a variety of hardware platforms.” Based on this additional interpretation, Piaskowski discloses entities associated with a station in his description of a mapping of “data points associated with building equipment to equipment objects (e.g., software defined objects)”).
	determining a tag dictionary input to enable selection of one or all tag dictionaries associated with a station (in paragraph 0087, Piaskowski details creating an “equipment definition” based on a “user selection of an archetypal controller via a user interface” which is “specified as a user input.” This archetypal controller input used to create or determine this equipment definition is considered an input corresponding to a selection. This equipment definition is deemed equivalent to a tag dictionary for a station, based on Piaskowski’s description in paragraph 0072 that “each of equipment definitions 140 may include one or more point definitions. Each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Each point definition, corresponding to a data point (or entity as detailed by the applicant) is considered equivalent to a tag, and the equipment definition that the point definition belongs to is considered equivalent to a tag dictionary. These equipment definitions are associated with “equipment objects,” detailed in previous claim analysis as equivalent to stations. In paragraph 0078, Piaskowski details that these equipment objects are “created by applying an equipment definition to the data points provided by a BAS device,” and are thus associated with an equipment definition).
	determining the tags originating from the selected tag dictionary for each of the entities (in paragraph 0101, Piaskowski details that based on a received equipment definition (described in paragraph 0099), an equipment object module “may use the equipment definition to automatically identify one or more data points of the selected BAS device to map to the columns of the equipment discovery table. Equipment object creation module 156 may search for data points of the BAS device that satisfy one or more of the point definitions included in the equipment definition.” Determining whether these “data points,” equivalent to entities, satisfy “point definitions,” equivalent to tags originating from the equipment definition is deemed analogous to determining tags for each entity).
	and subsequently recognizing the entities having tags originating from the selected tag dictionary (as stated above, in paragraph 0101, Piaskowski details that based on a received equipment definition (described in paragraph 0099), an equipment object module “may use the equipment definition to automatically identify one or more data points of the selected BAS device to map to the columns of the equipment discovery table. Equipment object creation module 156 may search for data points of the BAS device that satisfy one or more of the point definitions included in the equipment definition.” Determining whether these “data points,” equivalent to entities, satisfy “point definitions,” equivalent to tags originating from the equipment definition is deemed analogous to determining tags for each entity. Furthermore, since the point definitions are “included in the equipment definition,” they are considered originating from the received equipment definition (or selected tag dictionary as detailed by the applicant).
	However, Piaskowski does not disclose wherein the process of selectively de-linking tags corresponding to tagged entities comprises . . . indicating one or more recognized entities from which one or more tags originating from the selected tag dictionary is to be de-linked.
	However, in the same field of endeavor, Smith discloses wherein the process of selectively de-linking tags corresponding to tagged entities comprises . . . indicating one or more recognized entities from which one or more tags originating from the selected tag dictionary is to be de-linked (in paragraph 0026, Smith details a “semantic service module” that includes “functionalities to retrieve and update the semantic data,” including a “DELETE” endpoint to “remove all the data related to a given device.” This removed data is part of the “knowledge-base contents” that the query accesses. As detailed by Smith in paragraph 0029: “the knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations.” These “entities” could include “devices installed in the building located into spaces” and are “mapped to the ontology.” Thus, removing all data related to one of these devices would also remove their “semantic representation,” equivalent to de-linking an entity from its semantic representation (or tag as detailed by the applicant). This information is selectively de-linked, as the “DELETE” endpoint is used to removed data related to a “given device.” The “semantic data” that is removed during a de-linked is part of a “knowledge base” detailed in paragraphs 0029 and 0031. The “knowledge base” contains several “entries” which “correspond to semantic descriptions of building system data 20 arranged according to the conceptual model provided by the ontology.” These entries containing semantic descriptions are considered tag dictionaries as detailed by the applicant, as shown in FIG.3. ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to define “entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships” (Smith paragraph 023).

	Regarding claim 15, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 13. Smith further discloses wherein the tags being de-linked are direct tags (As detailed by Smith in paragraph 0029: “the knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations.” These “entities” could include “devices installed in the building located into spaces” and are “mapped to the ontology.” Thus, removing all data related to one of these devices would also remove their “semantic representation,” equivalent to de-linking an entity from its semantic representation (or tag as detailed by the applicant). Furthermore, in paragraph 0027, Smith details that the “semantic descriptions” of the building data may be created and defined “manually by a user.” Smith states that “The metadata generator 26 may employ manual, semi-automatic or automatic techniques to create the semantic description of the building system data” and that “mappings between naming conventions adopted in the building system data 20 and reference terminology provided in the ontology of the knowledge base 12 are defined manually by user.” This manual adding of tags is considered equivalent to direct tags, based on applicant’s definition in paragraph 0004 of direct tags as being selected “manually”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to define “entities (e.g., equipment, devices, zones, spaces, event sources, data sources, sensors, commands, configuration parameters) and their relationships” (Smith paragraph 023).

	Regarding claim 16, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 14. Piaskowski further teaches wherein the computing system is configured to identify entities associated with the station in a system library in response to receiving the indication to manage entities ((as stated above, in paragraphs 0011 and 0048, Piaskowski details “receiving, at a processing circuit, an equipment definition including one or more point definitions. Each point definition includes an abstraction of a data point associated with an archetypal device of the building automation system.” In paragraph 0051, Piaskowski details that this equipment definition serves to “facilitate the reporting and management of equipment data from multiple building systems.” Thus, receiving an equipment definition is considered equivalent to an indication to manage entities associated with the definition. Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” These data points are deemed equivalent to entities. In paragraph 0099 and 0101, Piaskowski specifies that this mapping can occur after a module “receives an equipment definition,” and therefore can map in response to receiving an indication to manage entities. in paragraph 0005, applicant defines “station” as “an instance of relevant software, which can run on a variety of hardware platforms.” Based on this interpretation, Piaskowski discloses entities associated with a station in his description of a mapping of “data points associated with building equipment to equipment objects (e.g., software defined objects)”). Furthermore, in paragraph 0077, Piaskowski details that these data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects (the stations).
	
	Regarding claim 17, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 13. Piaskowski further discloses wherein the process of managing tagging of one or more entities comprises: identifying the entities in a system library ((Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” These data points are deemed equivalent to entities, and mapping is considered equivalent to identifying).
	wherein the system library comprises a plurality of relationships between a plurality of tags and a plurality of entities (in paragraph 0077, Piaskowski details that these data points are stored in a “memory 138,” equivalent to a system library, that stores equipment objects. These objects can define a “mapping between a data point type (e.g., supply air temperature, room temperature, damper position) and an actual data point (e.g., a measured or calculated value for the corresponding data point type) for various pieces of building equipment.” These “data points” are considered entities, the “data point type” are considered equivalent to tags, and the “mapping” between them is considered analogous to a plurality of relationships)
	determining one or more tags associated with the entities based on the system library ((in paragraph 0078, Piaskowski details that an “equipment object can be created by applying an equipment definition to the data points provided by a BAS device.” Piaskowski states that “a data point that satisfies a point definition can be mapped to an attribute of the equipment object corresponding to the point definition.” This point definition associated with an attribute is considered equivalent to a tag, since it a data point (or entity as detailed by the applicant) is mapped to it).
	identifying, one or more entities to which one or more tags is to be added (in paragraph 0072, Piaskowski details that “each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” These data points that satisfy a point definition are considered equivalent to entities in which a tag is to be added(as in an attribute associated with the point definition as detailed in paragraph 0078).
	determining, an entity type of the identified entity (in paragraph 0072, Piaskowski details that “each point definition may define a data point of a particular type and may include search criteria for automatically discovering and/or identifying data points that satisfy the point definition.” Identifying these data points that satisfy a point definition are considered equivalent to identifying the type of data point (or entity as detailed by the applicant).
	However, Piaskowski does not disclose determining, the tagging mechanism for the identified entity to which tag is to be added; and adding, one or more tags to the identified entity based on the determined tagging mechanism.
	However, in the same field of endeavor, Marti discloses determining, the tagging mechanism for the identified entity to which tag is to be added (in paragraph 0051 and 0052, Marti details a method for  rule-based modeling of control systems in which “components of the facility (e.g., the components of the facility in the particular model entity of the facility) can be mapped to (e.g., into) the common model by applying the number of rules to the components,” equivalent to tagging. This mapping is done utilizing a “specialized dictionary tag rule that is directly tied to the corresponding set of rules for that point of interest or equipment. This tag rule may be a part of a set of tag rules for each point of interest or equipment in the model that is stored in a single dictionary.” As described in paragraph 0012, these “rules” are considered equivalent to a tagging mechanism, since they “map the components of the facility to the common model by applying the number of rules to the components of the facility”).
	and adding, one or more tags to the identified entity based on the determined tagging mechanism (in paragraph 0096, 0097 and FIG. 8, Marti details a method for the identification of a tag rule based on model. Marti further states that this “method 881 includes selecting a component of (e.g., controlled by) the building control system. At block 885, method 881 includes applying each dictionary tag rule” which results in “the dictionary tag being applied to the selected model entity.” The applying of each tag rule to a component “controlled by,” or managed by, the control system is equivalent to adding one or more tags based on a tagging mechanism).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).
	
	Regarding claim 18, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 17. Marti further discloses wherein the tagging mechanism is determined based on an input defining election of the tagging mechanism (in paragraph 0171 of applicant’s specification, the applicant details an election of a tagging mechanism: “tagging mechanism employed for tagging the identified entity is determined by the tagging mechanism module 1534 based on the input, received from the user via the user interface 1540, defining election of the tagging mechanism for adding one or more tags.” This election is interpreted to come from a user of the system. Based on this interpretation, in paragraph 0064, Marti details that a “user interface 236 may display, in the model mapper view, the components of the facility.” Based on this display, a “user can adjust the rules and/or add new rules, and the components can be mapped by applying the modified rules.” This adjusting and adding of new rules is considered equivalent to an election of a tagging mechanism, as the rules serve as a method to tag the components).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).

	Regarding claim 19, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 17.  Marti further discloses wherein the tagging mechanism is a pre-defined tagging mechanism corresponding to the entity type (in paragraph 0098 and 0099 and FIG. 8, Marti specifies that “determining if a tag rule is a model match rule type. If no tag rule is determined to be a model match rule type, the tag rule query is complete at block 895. If a tag rule is determined to be a model match rule type, the method 887 proceeds to block 889. At block 889, method 881 includes applying the tag rules for the entity. These rules can be retrieved, for example, from the specific customer and/or vendor file.” This identification of a tag rule matching a selected component is considered equivalent to a pre-defined tag rule (or mechanism as detailed by the applicant).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), and Marti (directed to a building management system involving tagging mechanisms), and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism. A person of ordinary skill in the building management field would be motivated to make such a combination to “map the different components [of a building automation system] to a specialized tag rule, which can result in the components of an entity being mapped to a consistent model” (Marti paragraph 0017).
	Regarding claim 21, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 13. Piaskowski further discloses wherein the entity comprises one of a space, a piece of equipment, a sensor, a device, or a point (Piaskowski specifies in paragraph 0052 that the method can “automatically map data points associated with building equipment to equipment objects (e.g., software defined objects) representing the building equipment and/or building objects representing building zones (e.g., rooms or spaces).” This mapping of data points associated with equipment (equivalent to entities) to software defined objects is considered analogous to the tagging of entities. These data points are deemed equivalent to entities, based on a description in paragraph 0096 of applicant’s specification that defines entities as “any unit within a BMS that corresponds to data.” Furthermore, these data points comprise a “point” as detailed in the claim).

	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski in view of Smith and in further view of Marti and in further view of Biggins (WIPO Publication No. 2018069712), hereinafter Biggins.

	Regarding claim 20, as stated above, Piaskowski in view of Smith in view of Marti discloses the building automation system of claim 17. However, Piaskowski in view of Smith in view of Marti do not disclose wherein determining one or more tags associated with the entities is performed to avoid addition of duplicate tags. 
	However, in the same field of endeavor, Biggins discloses wherein determining one or more tags associated with the entities is performed to avoid addition of duplicate tags (in paragraph 11, Biggins describes a “building management system” for organizing controllers and devices in an environment. In paragraph 53, Biggins details that a “known error is two or more devices (e.g. doors) having duplicate tag, or identification data. In the installation environment in order to ensure each device has the correct installation information duplicate instances of identification information are identified and presented to the user as errors.” Biggins discloses determining tags associated with entities to identify and present duplicates in order to avoid them.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Piaskowski (directed to a building automation system for receiving and selecting tag dictionaries), Smith (directed to a building management system configured for de-linking tags), Marti (directed to a building management system involving tagging mechanisms), and Biggins (directed to a system for preventing duplicate tags) and arrived at a system for building automation system for tagging entities utilizing a tagging mechanism as well as a de-linking mechanism wherein duplicate tags are prevented. A person of ordinary skill in the building management field would be motivated to make such a combination to create a system that “determines the appropriate behaviours of the devices based on decision logic in order to best identify which devices are required without the need for manual intervention” (Biggins paragraph 14).

Response to Arguments
Double Patenting
Applicant’s arguments, with respect to the double patenting rejection of claims 8 and 12 have been fully considered and are persuasive.  The double patenting rejection of claims 8 and 12 has been withdrawn. The Examiner has determined that the tag type of the conflicting claim and the entity type of present claim 8 are different at this point in the claimed process.

35 U.S.C. 101 rejections
Applicant argues that the human mind cannot interface with a BAS and “identify” entities, and de-link tags from such entities.  The Examiner respectfully disagrees.  Humans can identify entities by observing entities associated with a station.  Humans can de-link tags by mentally, or with pencil and paper, disassociating labels from chosen units in the BAS.  The same logic applies to “managing entities” in a BAS or station.  Applicant is reminded that the claim language is given its broadest reasonable interpretation and these ideas of identifying, de-linking, and managing can practically being performed in the human mind.

Applicant argues that “selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary” and “retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities” is a practical application because they improve the technology by automatically removing all tags, thus reducing the need for a user to manually de-link each individual tag from an entity.  The Examiner respectfully disagrees. Applicant must specifically be able to show improvement in the functionality of the computer itself.  Here, an automatic removal is only automation of a manual activity.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant argues that “selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary”, “retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities” and “managing . . . tagging of the entities by adding one or more tags based on the determined tagging mechanism” are not “well-understood, routine, conventional activities.” The Examiner respectfully disagrees.  As discussed above, “selectively de-linking, one or more tags from the elected entities wherein removal of tags correspond to removal of tags originating from the selected tag dictionary” and “managing . . . tagging of the entities by adding one or more tags based on the determined tagging mechanism” are interpreted as part of the cited mental process and are not alleged to be  “well-understood, routine, conventional activities.”  The “retaining tags, associated with non-selected one or more tag dictionaries and non- elected entities” is well-understood, routine, conventional, previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as entity tags, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
35 U.S.C. 103 rejections
	Applicant argues that Smith does not teach “retaining tags, associated with non-selected one or more tag dictionaries and non-elected entities” because Smith makes no distinction to removing only some entries (i.e., originating from the selected tag dictionary) from the given device but leaving other entries (i.e., those from non-selected one or more tag dictionaries) linked to the given device.  The Examiner respectfully disagrees.  The claims do not require retaining tags associated with the elected entity (the given device), as Applicant appears to argue.  There can be data and entries associated with several devices of the system that are not deleted and provide retained tags associated with non-selected one or more tag dictionaries and non-elected entities. Smith states: “ In one embodiment, the semantic service 30 may serve as a RESTful endpoint to provide … DELETE (e.g., remove all the data related to a given device) commands in a format recognized by the knowledge base 12.” See pa 0026.  The knowledge base 12 is populated with a semantic representation (conforming to the ontology of the knowledge base) of the various building system entities and their relations… Examples of information provided by the ontology of the knowledge base 12 include, but are not limited to, the structure of a building (floors, room, etc.); the devices installed in the building located into spaces …” See pa 0029.  Thus, Smith discloses deleting ALL data related to a given device, but there is data relating to other devices that still remains.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                          /BRITTANY N ALLEN/Primary Examiner, Art Unit 2169